In re Bell Sr., Jacob M.; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. A, No. 03-07-0332; to the Court of Appeal, First Circuit, Nos. 2009 KW 1816, 2010 KW 0365.
Relator represents that the district court has failed to act timely on a motion to reconsider, amend or modify to reduce sentence he submitted on or about June 15, 2009 and a motion for preliminary hearing transcript, motion hearing transcripts, trial transcripts and sentencing transcript he submitted on or about January 11, 2010. If relator’s representation is correct, the district court is ordered to consider and act on the motions(s). If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court. The dis*378trict court is ordered to provide this court with a copy of its judgment.